EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 5.  The method of claim 4, wherein in the operation of determining whether or not the busbar is opened, when the first resistor is disposed at an anode side of the module assembly and the second resistor is disposed at a cathode side of the module assembly, it is determined that the busbar is normally connected when the voltage value sensed in the operation of sensing the voltage value satisfies:
V    = Vpack*R1/(R1+R2)[[.]]
(where, V: the sensed voltage value, Vpack: a sum of voltage values across each of the modules included in the module assembly, R1: a resistance value of the first resistor, and R2: a resistance value of the second resistor).
	Claim 6.  The method of claim 4, wherein in the operation of determining whether or not the busbar is opened, when the first resistor is disposed at an anode side of the module assembly, the second resistor is disposed at a cathode side of the module assembly, and at least some of the busbars included in the module assembly are opened, it is determined that the busbar is opened when the voltage value sensed in the operation of sensing the voltage value satisfies:
V    = Vpack*R1/(R1+R2+∑R0)[[.]]
(where, V: the sensed voltage value, Vpack: a sum of voltage values across each of the modules included in the module assembly, Rl: a resistance value of the first resistor, R2: a resistance value of the second resistor, and £R0: a sum of resistance values of the protective resistors corresponding to busbar opened positions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723